Citation Nr: 0417071	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  93-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
chronic low back strain with early degenerative changes, for 
the period prior to September 26, 2003, currently evaluated 
at 10 percent.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain with early degenerative changes, 
for the period on or after September 26, 2003.

3.  Entitlement to an increased initial evaluation for right 
carpal tunnel syndrome, currently evaluated at 10 percent.

4.  Entitlement to an initial compensable evaluation for 
sinusitis with deviated nasal septum and history of allergic 
rhinitis, currently evaluated at 0 percent.

5.  Entitlement to an increased initial evaluation for 
Crohn's disease/irritable colon syndrome and hiatal hernia 
with chest pain, currently evaluated at 10 percent.

6.  Entitlement to an initial compensable evaluation for 
hemorrhoids prior to January 4, 2001.

7.  Entitlement to an increased initial evaluation for 
hemorrhoids, currently evaluated at 10 percent on and after 
January 4, 2001.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
issues of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The regulations concerning the evaluation of back pathology 
were changed, including renumbering of the diagnostic codes, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  

The Board notes that the October 2002 VA examination report 
reflects a medical opinion that the veteran now has carpal 
tunnel syndrome in his left hand and that it is related to 
the veteran's active military service.  The veteran is 
service connected for carpal tunnel in his right hand only.  
If the veteran desires to file a claim for service connection 
for carpal tunnel syndrome of the left hand, he should do so 
at the RO.

In September 1995, the Board remanded the case to the RO for 
additional development, to include arrangement of appropriate 
medical examinations to determine the severity of the 
veteran's disabilities.  The RO completed the additional 
development and returned the case to the Board for further 
appellate review.

In June 2000, the Board again remanded the case to the RO for 
additional development, to include arrangement of appropriate 
medical examinations to determine the severity of the 
veteran's disabilities.  The RO completed the additional 
development and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional comments on the veteran's behalf in April 2004.  
At the time of the prior decision, the issue of the 
evaluation of the bilateral hearing loss was addressed.

The appeal of the evaluation of the veteran's low back 
disability for the period beginning on September 26, 2003, 
will be the subject of a separate decision.  This issue is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability, for the 
appropriate period, manifests subjectively with intermittent 
pain of periodic intensity sufficient to immobilize the 
veteran for two to three days and which precludes prolonged 
walking or standing.  The veteran denies  bowel or bladder 
symptomatology.  The veteran's lumbar spine disability 
manifests objectively with no listing or tenderness, and 
straight leg raising is negative bilaterally.  Motor strength 
is 5/5 throughout, reflexes are symmetric, and intact light 
sensation.  There is mild grade I spondylolisthesis at L5-S1.

2.  Lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, has not been more nearly approximated.

3.  Moderate limitation of motion (LOM) of the lumbar spine 
has not been more nearly approximated.

4.  Service connection for intervertebral disc syndrome (IVS) 
has not been clinically established.  It is not shown to a 
compensable degree.

5.  The veteran's carpal tunnel nerve disorder of the right 
hand manifests subjectively with pain, which radiates down 
the right arm to the first two fingers with numbness, 
depending on his level of activity, and diminished grip.  The 
symptoms may vary but occur approximately twice per week.  
The veteran's carpal tunnel nerve disorder of the right hand 
manifests objectively with no attendant soft tissue changes, 
muscle atrophy, or fasciculations.  Tinel's over both wrists 
and ulnar grooves are negative.  Addison and Phalen's 
maneuvers are negative.  Neurological area is within normal 
limits.

6.  Moderate incomplete paralysis of the median nerve of the 
right hand has not been more nearly approximated.

7.  The veteran's sinus, with deviated septum and history of 
allergic rhinitis, disorder, for the period February 1, 1992, 
to July 12, 2001, manifested subjectively with frequent 
difficulty breathing through the nose and frequent visits to 
a physician.  The veteran's sinus disorder manifested 
objectively with 30 percent blockage due to large turbinates.  
There was no tenderness, purulent discharge, crusting, or 
headaches.

8.  Chronic maxillary sinusitis, of moderate severity, with 
discharge or crusting or scabbing, infrequent headaches, was 
not more nearly approximated for the period February 1, 1992, 
to July 12, 2001.

9.  For the period beginning on July 13, 2001, the veteran's 
sinus disorder manifests subjectively with feeling stopped 
up, morning drainage and gagging, and pain in the forehead 
area above the eyes.  The veteran's sinus disorder manifests 
objectively with nasal septum deviation with continued nasal 
obstruction, yellowish colored discharge, and positive post 
nasal drip.

10.  Severe chronic maxillary sinusitis, with discharge or 
crusting or scabbing, infrequent headaches, has not been more 
nearly approximated for the period beginning on July 13, 
2001.

11.  The veteran's Crohn's disease/irritable colon syndrome 
(hereinafter called irritable bowel syndrome for 
convenience), with hiatal hernia, manifests subjectively with 
three to five stools a day and indigestion.  His irritable 
colon syndrome, with hiatal hernia, manifests with an upper 
gastrointestinal area within normal limits, no evidence of 
hernia, and non-specific colitis with relatively mild 
symptoms.

12.  Irritable colon syndrome, or ulcerative colitis, with 
severe diarrhea, or diarrhea alternating with constipation, 
with more or less constant abdominal distress, or moderately 
severe symptoms with frequent exacerbations, has not been 
more nearly approximated.

13.  For the period February 1, 1992, to January 3, 2001, the 
veteran's hemorrhoids manifested subjectively with reports of 
blood in his stool.  His hemorrhoids manifested objectively 
as small internal hemorrhoids with no other symptomatology.

14.  For the period February 1, 1992, to January 3, 2001, the 
veteran's hemorrhoids did not more nearly approximate large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Neither was rectum and 
anus, impairment of sphincter control, constant slight, or 
occasional moderate leakage healed, or slight, without 
leakage, more nearly approximated.

15.  For the period beginning on January 4, 2001, the 
veteran's hemorrhoids manifests subjectively with blood in 
his stools and pain and irritation.  They manifest 
objectively with inflamed hemorrhoids surrounding the anal 
area which are externally thrombosed.  The hemorrhoids have 
increased erythema of the skin tissue.  Hemoccult is slightly 
positive.

16.  For the period beginning on January 4, 2001, hemorrhoids 
with persistent bleeding and with secondary anemia or 
fissures has not been more nearly approximated.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation in excess of 
10 percent for chronic low back strain with early 
degenerative changes, for the period prior to September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code (DCs) 5010-5295 (in effect prior to September 26, 2003).

2.  The requirements for an initial evaluation in excess of 
10 percent for right carpal tunnel syndrome have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2003). 

3.  The requirements for an initial compensable evaluation 
for sinusitis, with deviated nasal septum and history of 
allergic rhinitis, for the period February 1, 1992, to July 
12, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6513 (1995).

4.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for a compensable evaluation of 10 
percent, but no more, for sinusitis, with deviated nasal 
septum and history of allergic rhinitis, status post-
septoplasty, for the period beginning on July 13, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6513 (1995).

5.  The requirements for an initial evaluation in excess of 
10 percent for irritable colon syndrome, or ulcerative 
colitis, and hiatal hernia with chest pain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114, DC 7319 (2003).

6.  The requirements for an initial compensable evaluation 
for hemorrhoids prior to January 4, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114, DC 7336 (2003).

7.  The requirements for an initial evaluation in excess of 
10 percent for hemorrhoids, for the period beginning on 
January 4, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7336 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective well after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming arguendo the 
applicability of Pelegrini to this case, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

First, the initial adjudication of the veteran's claim in 
1992 did not deny any of the veteran's claims.  The issue on 
appeal is the evaluation of the veteran's claims.  In light 
of the fact that a claim is deemed to be for the maximum 
benefit allowable, see AB v. Brown, 6 Vet. App. 35 (1993), 
the Board does not rest the finding of harmless error solely 
on this factor.

Second, in a letter dated in June 2001 (letter), the RO 
informed the veteran of the VCAA and VA's obligations 
thereunder and that medical evidence was needed.  As to who 
would obtain what evidence, the letter informed the veteran 
that the RO would obtain any medical or other evidence he 
identified as related to his claim, provided he completed, 
signed, and returned, the provided VA Forms 21-4142 to 
authorize VA to do so on his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, the veteran having received a partial grant 
of benefits, both before and after the initial adjudication, 
and a VCAA notice letter, the Board finds any issue related 
to the timing of the VCAA notice harmless.

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for appropriate medical 
examinations throughout the appeal period.  All records 
obtained or generated have been associated with the claim 
file.  Neither the veteran nor his representative has 
requested development of additional evidence.  Thus, the 
Board finds that VA has complied with the duty to assist the 
veteran with the development of his claim.  38 C.F.R. 
§ 3.159(c) (2003).



Factual background.

Historically, the veteran filed his claim in February 1992.  
A July 1992 rating decision granted service connection for 
right carpal tunnel syndrome, hemorrhoids, sinusitis with 
deviated nasal septum and history of allergic rhinitis, 
chronic low back strain, with early degenerative changes, and 
Crohn's disease and hiatal hernia with chest pain, all 
effective as of February 1, 1992.  The veteran's right carpal 
tunnel syndrome was evaluated at 10 percent, effective 
February 1, 1992.  The remainder of the veteran's service-
connected disorders were rated as non-compensable.  A 
September 1999 rating decision increased the veteran's low 
back disorder from non-compensable to 10 percent, effective 
February 1, 1992, and assigned a temporary 100 percent 
evaluation for the period March 5, 1996, to April 30, 1996, 
for the veteran's sinus surgery and convalescence.  His non-
compensable evaluation resumed on May 1, 1996.  An April 2001 
rating decision changed the veteran's analogous rating for 
his Crohn's disease from irritable bowel syndrome to 
ulcerative colitis and granted the veteran a compensable 
evaluation of 10 percent, effective February 1, 1992.   The 
April 2001 rating decision also granted the veteran a 
compensable evaluation of 10 percent, for his hemorrhoids, 
effective January 4, 2001.

I.  Low back strain.

The March 1992 VA medical examination report reflects that 
the veteran reported that, without a history of trauma, he 
developed low back pain in 1974, and currently had recurrent 
low back pain.  Physical examination revealed normal 
carriage, posture, and gait.  The veteran exhibited good 
range of motion (ROM) of all joints.  There was no deformity, 
tenderness, redness, or evidence of muscle atrophy.  Muscle 
coordination was fine.  Neurological examination revealed 
good strength in all extremities.  Deep tendon reflexes were 
equal and sensory within normal limits.  Chest x-ray was 
interpreted as revealing noted degenerative osteophytes at 
the mid-thoracic vertebral body.  X-ray of the lumbar spine 
revealed minimal degenerative spur formation, otherwise 
within normal limits. The examiner rendered a diagnosis of 
minimal degenerative joint disease of the lumbar spine, with 
no functional limitation.

The December 1995 medical examination report reflects that 
the veteran reported persistent pain, with occasional 
radiation to the posterior aspect of both thighs, which the 
veteran believed was getting worse.  The pain was not present 
at all times, and repetitive bending and heavy lifting could 
key it.  The veteran switched his occupation from that of 
trailer park manager to teacher, because he no longer could 
do the heavy labor.  Prolonged standing or sitting 
exacerbated his symptoms.  He used a TENS unit and tolmetin 
for relief.  The veteran reported that walking does not 
aggravate his symptoms, and he denied any neurological 
symptoms of his lower extremities.

Physical examination revealed no evidence of muscle atrophy 
or spasms involving the lumbar spine.  There was no 
tenderness on deep palpation.  ROM on forward flexion was to 
90 degrees, and extension to 20 degrees.  Right and left 
lateral flexion were to 30 degrees each.  There was no 
rotational deformity.  The examiner noted that normal ROM was 
deemed to be approximately to 95 degrees on forward flexion; 
extension to approximately 30 degrees; lateral flexion to 40 
degrees in both directions; and, rotation approximately 35 to 
40 degrees.  The examiner noted evidence of mild bilateral 
hamstring tightness.  Deep tendon reflexes were 2+ and 
symmetrical in the patella and Achilles.  There were no motor 
deficits.  Straight leg raising in sitting position resulted 
only in minor discomfort in the calves but none involving the 
back.  There was no sciatica type pain.  The examiner noted 
the veteran's history of Crohn's disease and observed that, 
in light of x-rays in the past having not shown any change 
involving the sacroiliac joints, the veteran's back pain is 
compatible with back pain associated with inflammatory bowel 
disease.

A May 1999 VA Pain Clinic treatment note reflects the veteran 
reported dull, aching low back pain radiating down to his 
right buttock, down to his right knee, with occasional 
radiation to this left knee.  The veteran assessed his pain 
as 6/10, which drops to 2-3/10 when he takes his tolmetin.  
Prolonged sitting, standing, or laying down, worsened the 
pain.  He denied any paresthesias of his lower extremities or 
bowel or bladder involvement.  Physical examination showed 
cranial nerves to be grossly intact.  Muscle strength was 5/5 
in both upper and lower extremities.  Muscle atrophy was 
noted on the left leg as compared to the right.  Deep tendon 
reflexes were 1+ equal and symmetrical.  Sensory examination 
was grossly to light touch pinprick, temperature sensation, 
and there was no evidence of allodynia or hyperalgesia.  
Myofacial examination revealed tenderness along the right 
lumbar facet joints, with pain on hyperextension and lateral 
bending of the lumbar spine.  Sympathetic function was within 
normal limits.

The October 2000 medical examination report reflects that the 
veteran reported intermittent pain, which can be severe 
enough to limit his activities for two or three days.  He 
reported being unable to walk or stand for longer than 30 
minutes to one hour.  He used a TENS unit for severe pain.  
He denied radiation, numbness, tingling down his legs, or 
bowel or bladder incontinence.  The veteran reported that he 
works with junior ROTC, but is unable to hunt or do handyman 
activities.  Physical examination revealed no tenderness or 
listing.  Loss of lordosis is seen.  ROM on forward flexion 
was to 90 degrees and extension to 20 degrees.  Lateral 
bending was to 30 degrees bilaterally.  Straight leg raising 
was negative bilaterally.  Motor strength was 5/5 throughout 
and reflexes symmetrical.  Light sensation was grossly intact 
except for tingling at the tips of the toes bilaterally, but 
it did not follow a neurologic distribution.  Loss of hair on 
the shins bilaterally was noted, but hair was seen on the 
dorsum of the foot.  Dorsalis pedis pulse was 2+ bilaterally.  
The examiner noted a December 1998 MRI of the veteran's 
lumbar spine, which revealed congenital spinal stenosis with 
central disc bulging at L4-L5 and L5-S1, and mild grade I 
spondylolisthesis of L5 on S1.

The examiner rendered a diagnosis of spinal stenosis and 
degenerative disc disease of the lumbar.  The examiner noted 
that the veteran's symptoms had not progressed, and he was 
functioning well, though exacerbations will occur.

An October 2002 VA examination report reflects that physical 
examination revealed no interossei atrophy.  Deep tendon 
reflexes of the patella and Achilles were 2+ and symmetrical.  
Straight leg raise was negative bilaterally, and there was no 
clonus present in the lower extremities and no motor deficit 
involving the lower extremities.  This examination addressed 
the veteran's non-service connected cervical spine 
disability, and no diagnosis related to the veteran's low 
back was rendered.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In this case, the history of the veteran's disability is more 
important than normal given the fact that when a veteran 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).

First, for evaluation of the veteran's low back disorder, the 
Board will apply the rating criteria for back or disc 
pathology, other than IVS, in effect prior to September 26, 
2003.  Unless otherwise indicated, all cites to DCs 5292-5295 
are for the criteria in effect prior to September 26, 2003.  
The Board finds that the veteran is fairly, reasonably, and 
appropriately, evaluated at 10 percent for his low back 
strain for the entire appeal period.  38 C.F.R. § 4.3, 4.7, 
4.40, 4.45, DCs 5010-5295 (2003).

Lumbosacral strain with slight subjective symptoms only 
receives a non-compensable evaluation.  38 C.F.R. § 4.71a, DC 
5295 (2003).  Lumbosacral strain with characteristic pain on 
motion allows an evaluation of 10 percent.  Id.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
allows an evaluation of 20 percent.  Id.

Arthritis due to trauma, substantiated by x-ray, is evaluated 
under the rating criteria for degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2003).  DC 5003 provides that 
degenerative arthritis established by x-ray is rated on the 
basis of Limitation of motion (LOM) under the appropriate DCs 
for the joint involved.  Further, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, is evaluated at 20 percent.  X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups is evaluated at 10 percent.  
38 C.F.R. § 3.71a, DC 5003.  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  Id., Note (1).

The medical evidence of record shows the veteran's ROM to be 
near normal, and none of the medical reports reflect pain on 
motion, which means his LOM is slight at most.  Thus, were 
the veteran to be rated on the basis of LOM, his evaluation 
would be non-compensable.  See DC 5292.  Therefore, the 
veteran is appropriately evaluated at 10 percent for 
degenerative arthritis substantiated by x-ray.  38 C.F.R. 
§§ 4.3, 4.7, DC 5003 (2003).  A higher rating of 20 percent 
is not more nearly approximated, as the veteran's arthritis 
does not involve 2 or more major joints, or 2 or more minor 
joints, with occasional incapacitating episodes.  Id.  
Neither is a higher evaluation of 20 percent more nearly 
approximated for lumbosacral strain, with muscle spasm on 
extreme forward bending, loss of lateral motion, unilateral, 
in standing position, as the veteran has not manifested any 
of this symptomatology.  Id., DC 5295.  The Board already has 
noted that the veteran's LOM is minimal, which means that he 
does not more nearly approximate a 20 percent evaluation for 
LOM of the lumbar spine.  Id., DC 5292.

The Board further notes that the medical evidence of record 
has not shown the veteran to manifest neurological 
symptomatology associated with his low back pathology, such 
as symptoms compatible with sciatic neuropathy and 
demonstrable muscle spasm or nerve involvement associated 
with his disc pathology.  Consequently, the veteran does not 
more nearly approximate IVS for a 20 percent evaluation 
thereunder.  See DC 5293 (in effect prior to September 26, 
2003); Id. (in effect prior to September 23, 2002).

II.  Right carpal tunnel syndrome.

Factual background.

The March 1992 VA medical examination report reflects that 
the veteran reported that, in 1984, he developed pain and 
numbness of his right hand and arm, which lasted two months 
and resolved.  It manifested again in 1991.  The veteran 
reported he was diagnosed with carpal tunnel syndrome of the 
right wrist and was placed on steroid therapy.  A March 1992 
EMG report reflects in impression of mild carpal tunnel 
syndrome on the right, with sensory findings only.  The nerve 
conduction study revealed slightly prolonged sensory 
conduction of the median nerve on the right without other 
abnormalities being demonstrated.  The examiner rendered a 
diagnosis of mild carpal tunnel syndrome on the right, with 
sensory findings only.

The December 1995  VA peripheral nerves examination report 
reflects that the veteran reported that he currently was 
teaching at a local high school.  He is most symptomatic when 
he uses his right arm if any type of vibratory stimulus is 
applied.  The veteran reported treatment with splints and 
local injections in the wrist with some relief.  More than 
mild manual activity causes his symptoms to resurface.  The 
veteran reported that limiting his physical activity with his 
right hand seems to ease his symptoms.  Physical examination 
of upper extremities revealed no attendant soft tissue 
changes, muscle atrophy, or fasciculations.  Tinel's over 
both wrists and ulnar grooves was negative.  Adson and 
Phalen's maneuvers were negative.  Neurologically, cranial 
nerves II-XII revealed visual acuity for correction 20/20.  
Finger-nose-finger and toe to finger intact.  Motor strength 
was 5/5.  Sensibility revealed consistent loss or decrement 
to pinprick over the right median nerve fingers, namely, the 
right index and middle fingers, compared to the left.  
Reflexes were 2+ and equal, ankle jerks 1+.  The examiner 
rendered a diagnosis of probable right carpal tunnel 
symptomatology.  The examiner observed that the veteran's 
limiting of his activities is somewhat of a nuisance, and 
that having a carpal tunnel release might improve his 
symptoms.

The October 2000 VA examination report reflects the veteran 
reported he is unable to hold objects for long periods of 
time, which affect his hunting activities, hobby and handy 
man work.  Physical examination of the right arm revealed no 
thenar atrophy.  Light sensation was grossly intact along the 
medial ulnar and superficial radial distribution.  Pinch and 
grip were 5/5 and compression test was negative.  There was 
positive Tinel's and negative Phalen's.  Radial pulse was +2 
with brisk refill.  The examiner noted the 1992 EMG.  The 
examiner rendered a diagnosis of mild carpal tunnel syndrome 
of the right hand.  The examiner made the same notation of 
the veteran's carpal tunnel syndrome as he did of the back 
condition.  The carpal tunnel syndrome had not progressed, 
the veteran functions well, and periodic exacerbations can be 
expected.

A November 2000 VA consult note reflects that the veteran 
reported that his left hand had become numb with tingling for 
the last year, and it awakens him at night.  Physical 
examination revealed decreased light touch bilaterally in the 
second and fifth digits.  Motor strength was 5/5 throughout 
and deep tendon reflexes were 2+.  There was no atrophy.  A 
November 2000 EMG revealed slowing of the right median motor 
nerve at the wrist, with normal amplitude.  The veteran was 
advised to wear his wrist splints 23 hours a day rather than 
night only.

A July 2001 VA treatment note reflects the veteran reported 
that he still teaches ROTC at a high school, has not missed 
any work, he has adjusted his life to his condition, and he 
is doing well.

The VA October 2002 nerve examination report reflects that 
the veteran reported that his left hand is now more 
symptomatic than his right hand.  His main complaint is 
paresthesias in both hands, which increases when his hands 
are exposed to cold weather.  He also reported that numbness 
and tingling occasionally awakens him at night, and 
repetitive use of his hands aggravates his condition.  He has 
experienced decreased grip strength, more on the left than 
the right.  Physical examination revealed positive Tinel's 
and Phalen's at both wrists.  Deep tendon reflexes, the 
triceps, and biceps, are 2+ and symmetrical.  There is no 
motor deficit involving the upper extremity, and grip 
strength appears to be primarily equal.  There is no atrophy 
involving the thenar or hypothenal eminences.


Analysis.

The legal standard for evaluating disabilities is set forth 
above and is incorporated here by reference.  Mild incomplete 
paralysis of the major or minor median nerve is evaluated at 
10 percent.  38 C.F.R. § 4.124a, DC 8515 (2003).  Moderate 
incomplete paralysis of the major median nerve is evaluated 
at 30 percent and of the minor median nerve, 20 percent.  Id.  
The veteran is right handed.  The Board finds that the 
veteran is fairly, reasonably, and appropriately, evaluated 
at 10 percent for the entire appeal period.  The medical 
evidence of record shows the veteran's impairment to more 
nearly approximate mild severity throughout the appeal 
period.  38 C.F.R. § 4.7 (2003).  The same is true of his 
functional loss.  While he had to forego heavy manual labor 
and decrease his hunting activity, he still is gainfully 
employed.  The Board finds that 10 percent adequately 
compensates him for his pain and functional loss.  38 C.F.R. 
§§ 4.3, 4.7 (2003).  The Board finds that a higher evaluation 
of 30 percent is not warranted, as the medical evidence shows 
the veteran's increased symptomatology to be manifested in 
the veteran's as-yet non-service-connected left hand.

III.  Sinusitis.

Factual background.

The March 1992 VA medical examination report reflects that 
the veteran reported that, in 1967, he was hit in the face 
with a baseball and was diagnosed as having a nasal septal 
defect.  The veteran reported that, since the incident, he 
had trouble with nasal congestion and he was told he had 
rhinitis.  Physical examination reveal no sinus tenderness 
and nasal septum deviated to the right.  Respiratory system 
was normal and there was no shortness of breath.  Nasal bone 
x-rays showed no evidence of bone fracture but showed 
opacification and thickening of the wall of the maxillary 
sinus.  The examiner rendered diagnoses of chronic maxillary 
sinusitis, which accounts for the breathing problems, and 
nasal septum deviation to the right.

The December 1995 VA examination report reflects that the 
veteran reported a nasal septoplasty in 1969 for nasal 
obstruction, and that he reported continued nasal 
obstruction, post nasal drip, and facial pressure.  Physical 
examination revealed dorsum deviated to the right and 
narrowing of the right nasal cavity.  There was hypotrophy of 
the inferior turbinates and middle turbinate.  The middle 
meati were tight bilaterally.  The examiner noted that the 
paranasal sinuses were difficult to assess.  The examiner 
rendered a diagnosis of nasal septal deformity with nasal 
congestion and possible chronic sinusitis.

A December 1995 VA mouth and throat examination report 
reflects a normal mouth and throat examination.

The RO requested clarification of the December 1995 sinus 
examination, as the examiner did not assess the severity of 
the veteran's sinus condition.  An April 1996 examination 
report reflects that a January 1996 CT examination report of 
the veteran's sinuses revealed a diagnostic impression of 
large retention cyst of the left maxillary sinus, chronic 
ethmodial, left maxillary, left sphenoidal sinusitis mild.  
The severity is mild, as diagnoses in the December 1995 
examination.

An April 1996 addendum by the same examiner reflects that the 
veteran had an open septorhinoplasty for chronic nasal 
obstruction in March 1996.  The examiner reported that the 
ear nose and throat clinic advised that the veteran still has 
mild right nasal dorsal deviation but the septum is straight 
externally.  The nasal cavities are open bilaterally and the 
veteran was doing well.

A July 1996 VA treatment note reflects an entry of dorsal 
deviation to the right and mild septal deviation to the left, 
and clear drainage.

The veteran was examined in May 1998.  The examination report 
reflects he reported frequent difficulty breathing through 
the nose.  He denied headaches and allergic attacks.  
Physical examination revealed no tenderness, purulent 
discharge, or crusting.  There was no dysphea at rest or on 
exertion, speech impairment.  There was a 30 percent 
obstruction bilaterally due to large turbinates.  The 
examiner noted that frequency and duration of periods of 
incapacitation which required bed rest and treatment by a 
physician were constant.  The examiner noted that the CT 
examination report was not available and rendered a diagnosis 
of chronic rhinitis and did not render an assessment of the 
severity of the veteran's condition.

In response to the RO request for clarification and 
assessment of the severity of the veteran's sinusitis, an 
August 1999 examination report reflects that the May 1999 CT 
examination report reflects that the veteran has chronic left 
maxillary sinusitis, and that is the veteran's proper 
diagnosis.

A July 2001 VA examination report reflects that the veteran 
reported feeling stopped up, that his morning drainage is 
such that he must wait to brush his teeth due to the drainage 
causing him to gag.  He reported nasal congestion and having 
to breathe mostly through his mouth and sometimes has 
yellowish discharge.  He denied dyspnea on exertion or at 
rest.  He currently uses nasal sprays.  The veteran did not 
indicate any speech impairment but he experiences pain in the 
forehead area above the eyes when he has sinusitis, which 
causes his eyes to feel like they are drawing closed.  He was 
uncertain if he had taken antibiotics.  The veteran denied 
any incapacitating episodes during the past year.

Physical examination revealed bilateral periorbital edema and 
enlarged turbinates and tenderness of sinus to percussion and 
palpation.  The examiner rendered a diagnosis of allergic 
rhinitis with enlarged turbinates, continued nasal 
obstruction,  periorbital edema, and veteran without 
resolution.  The examiner noted the veteran to have positive 
post nasal drip.

The Board notes the RO's futile attempts to obtain an 
assessment of the severity of the veteran's sinusitis 
disability from medical authorities.  Nonetheless, the Board 
deems the medical evidence, combined with resolving any doubt 
in the veteran's favor, as sufficient to review the veteran's 
evaluation.


Analysis.

The legal standard for evaluating disabilities is set forth 
above and is incorporated here by reference.  The Board notes 
that the September 1999 and September 2002 supplemental 
statements of the case (SSOC) reflect that the RO evaluated 
the veteran's sinusitis solely by the current rating 
criteria.  In light of the veteran's appeal having been open 
since 1992, he is still eligible to have his disability rated 
under the criteria which was in effect prior to November 7, 
1996, if it is more favorable to him.  The Board finds the 
prior criteria more favorable to the veteran, as they do not 
require the objective clinical evidence of an antibiotic 
regimen or provide a specific definition of an incapacitating 
episode.  See 38 C.F.R. § 4.97, DCs 6510-6514 (2003); Id. 
(1995).

Under the prior rating criteria, a compensable evaluation of 
10 percent is allowable for chronic maxillary sinusitis of 
moderate severity, with discharge or crusting or scabbing, 
infrequent headaches.  38 C.F.R. § 4.97, DC 6513 (1995).  A 
30 percent evaluation is allowable for severe chronic 
maxillary sinusitis of moderate severity, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  Id.

The Board finds that, up to July 12, 2001, the veteran was 
reasonably, fairly, and appropriately, evaluated as non-
compensable, as he more nearly approximated a non-compensable 
evaluation.  38 C.F.R. §§ 4.3, 4.7 (2003); DC 6513 (1995).  
This is reflected in the April 1996 examination report where 
the examiner assessed the veteran's condition as mild.  
Although the examiners did not provide assessments of the 
severity of the veteran's sinusitis on other occasions, the 
objective clinical evidence show the veteran not to have 
manifested the other criteria on which moderate severity is 
more nearly approximated.  None of the examination reports 
reflect a finding of discharge, crusting, or scabbing, or 
marked interference with breathing space.  The Board notes 
the May 1998 examination where the examiner noted that 
incapacitation, bed rest, and treatment by a physician, were 
constant; but, this is belied by the objective evidence.  
None of the examination reports reflect the veteran as having 
reported incapacitation.  To the contrary, the veteran 
reported continued gainful employment without any indication 
of absenteeism due to his sinus condition.  Thus, the Board 
deems the examiner's notation most likely to refer to 
constant treatment by a physician.

Overall, the Board finds that the veteran more nearly 
approximated a non-compensable evaluation up to July 12, 
2001.  38 C.F.R. § 4.7 (2003); 38 C.F.R. § 4.97 DC 6513 
(1995).  A higher, compensable, evaluation of 10 percent for 
this period is not warranted, as the veteran did not manifest 
discharge, crusting, or scabbing.  Id.

The July 2001 examination report reflects that the veteran's 
symptoms had changed.  The examiner noted that, despite his 
surgery, his condition remained unresolved.  Further, the 
examiner observed positive post nasal drip and recorded the 
veteran's report of yellowish discharge.  The examiner did 
not specifically confirm the presence of yellowish discharge.  
Further, positive post nasal drip refers only to its presence 
and not its characteristics.  Nonetheless, the veteran is 
entitled to all benefit of the doubt where the evidence is 
roughly in balance.  38 C.F.R. § 4.3 (2003).  Further, the 
rating criteria for moderate severity specifies only 
discharge, not purulent discharge.

Therefore, in view of the several, futile, efforts to obtain 
specific diagnoses from medical authorities, and the 
examiner's diagnosis which includes the veteran's report of 
headaches and discharge via post nasal drip, the Board deems 
the veteran's disability picture to more nearly approximate 
that of chronic maxillary sinusitis of moderate severity as 
of July 13, 2001, the date of the examination.  38 C.F.R. 
§ 4.3, 4.7 (2003); 38 C.F.R. § 4.97, DC 6513 (1995).  A 
higher evaluation of 30 percent is not warranted as the 
veteran has not manifested frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Thus, his 
disability picture does not more nearly approximate the 
higher rating criteria.  Id.



IV.  Irritable colon syndrome.

Factual background.

The July 1992 rating decision notes that the veteran's 
service medical records (SMRs) reflect he was diagnosed, via 
biopsy, with Crohn's disease in June 1987.  He also was 
diagnosed with hiatal hernia and chest pain in June 1987.  
SMRs also reflect that a March 1990 evaluation raised the 
prospect that Crohn's disease was a mis-diagnosis.

The March 1992 VA medical examination report reflects that 
the veteran reported that, in 1986, he had frequent diarrhea 
with some blood in the stool and he was told he had Crohn's 
disease.  Physical examination of the digestive system 
revealed softness of the abdomen, with no tenderness.  There 
were no masses, and no organs were palpable.  X-ray of the 
upper gastrointestinal system, with small bowel follow 
through, revealed a sliding type hiatal hernia, with a mild 
degree of gastroesophageal reflux.  The examiner noted that 
there was no evidence of any Crohn's disease, such as mucosal 
irregularities, or stricture or filling defect.  The examiner 
rendered diagnoses of hiatal hernia, sliding type, with a 
mild degree of gastroesophageal reflux, and no evidence of 
Crohn's disease.

The December 1995 VA examination report reflects a history of 
non-specific colitis manifested by three to five loose stools 
a day.  The veteran reported that he controls his symptoms 
via diet and he reported no weight loss.  A July 1994 
colonoscopy showed chronic inflammation on biopsy, with mild 
inflammation of the cecum.  The upper gastrointestinal series 
was within normal limits.  Physical examination revealed the 
veteran's abdomen as within normal limits.  The examiner 
rendered diagnoses of nonspecific colitis with relatively 
mild symptoms and history of Crohn's disease, which is not 
substantiated by the current examination. 

A January 2001 VA examination report reflects the veteran 
reported that he controls his symptoms primarily by diet.  He 
reported that he usually drinks a cup of coffee within an 
hour of his rising each morning and has five to six loose 
stools, usually with blood in them.  During a normal day, he 
has only one more stool afterwards, unless he eats something.  
If he eats, he may have three to four stools after the 
initial five to six.  The veteran reported that he has to 
allow himself time in his schedule for these morning stools.  
He normally rises around 5:30 a.m. in order to be at work by 
8:00 a.m.  He also reported continued indigestion.  Physical 
examination revealed bowel sounds to be normoactive and 
within limits.  Clinical tests of the abdomen showed no 
obstructive pattern.

The examiner rendered diagnoses of, Crohn's disease, noted to 
be unresolved; and, hiatal hernia, with continued episodes of 
indigestion.  Veteran uses over-the-counter aids for relief.

An April 2000 VA treatment note reflects the veteran 
presented with complaints of five to ten stools a day, and 
that he stopped taking metamucil, as it did not seem to be 
helping.  He also reported that his diarrhea seems worse 
after drinking alcohol and when stressed.  He denied chest 
pain, nausea, and other symptoms.  Physical examination 
revealed the veteran's abdomen to be soft, not tender, no 
mass, and normoactive bowel sounds.  The examiner rendered an 
assessment of irritable bowel syndrome.

An April 2001 VA treatment note reflects that the veteran 
reported his symptoms as stable.  His bowel movements are 
regular, after the initial morning diarrhea following his 
coffee.  He reported no blood in his stools.  Examination 
showed his abdomen to be benign.

A May 2001 VA treatment note reflects the veteran reported 
still having four to five loose stools a day.  He denied 
abdominal pain.  Examination showed the veteran's abdomen to 
be soft, non-tender, and with positive bowel sounds.  The 
examiner assessed that a colonoscopy was not needed.

A July 2001 VA treatment note reflects the veteran reported 
the same symptoms, and that Chinese food seems to key 
episodes.  The examiner noted that irritable bowel is 
probable, and he suggested the veteran reduce his caffeine 
intake.


Analysis.

The legal standard for evaluating disabilities is set forth 
above and is incorporated here by reference.  Prior to April 
4, 2001, the veteran was rated analogously for his Crohn's 
disease with hiatal hernia under the criteria for irritable 
colon syndrome.  These criteria provide that, moderate 
symptoms, with frequent episodes of bowel disturbance with 
abdominal distress, allows an evaluation of 10 percent.  
38 C.F.R. § 4.114, DC 7319 (2003).  Severe symptoms of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, allows an evaluation of 
30 percent.  Id.

The rating criteria for ulcerative colitis provide that 
moderate symptoms, with infrequent exacerbations, allow an 
evaluation of 10 percent.  DC 7323 (2003).  Moderately severe 
symptoms, with frequent exacerbations allow an evaluation of 
30 percent.  Id.

The Board finds that the veteran is fairly, reasonably, and 
appropriately, evaluated at 10 percent for the entire appeal 
period.  The Board finds that the medical evidence shows the 
veteran's symptoms to be stable, except when aggravated by 
increased caffeine consumption or certain foods.  The Board 
notes that it certainly is inconvenient to have to cope with 
four to five stools each morning.  Nonetheless, the evidence 
shows the veteran to have adjusted his schedule so as to 
continue his employment.  The veteran received a compensable 
evaluation under DC 7319 even though he did not manifest 
abdominal cramps.  This is appropriate, as he does not have 
to manifest all symptoms but more nearly approximate them.  
Thus, the Board deems him to have more nearly approximated a 
10 percent evaluation rather than a non-compensable one.  
38 C.F.R. § 4.3, 4.7, DC 7319 (2003).  A higher evaluation of 
30 percent is not appropriate as the medical evidence does 
not show the veteran to have severe diarrhea, or diarrhea 
alternating with constipation, more or less constant 
abdominal distress.  The medical reports reflect his 
continued employment, and normal abdominal examinations, as 
well as the veteran's denial of abdominal cramps.  Thus, he 
does not more nearly approximate a 30 percent evaluation.  
Id.

The same holds true for the veteran under DC 7323 for 
ulcerative colitis.  The medical evidence of record shows 
that, except for the April 2000 treatment note, where the 
veteran reported five to ten stools, his symptoms have 
remained stable.  As set forth above, the veteran's stable 
level reflects moderate symptoms with infrequent 
exacerbations, which are adequately compensated at 10 
percent.  38 C.F.R. § 4.3, 4.7 (2003).  The Board finds that 
a higher evaluation of 30 percent is not warranted, as the 
veteran's has not manifested moderately severe symptoms with 
frequent exacerbations.  The medical evidence shows the 
veteran's symptoms to be aggravated primarily with increased 
consumption of foods he has been advised to minimize.


V.  Hemorrhoids.

Factual background.

The March 1992 medical examination report reflects that the 
veteran reported that, in 1985, he also was told that he had 
external hemorrhoids manifested by pain and bleeding when he 
was constipated.  Rectal examination revealed no hemorrhoids 
or external tags.  Stool in the rectum was firm and negative 
for blood.  A diagnosis of no evidence of hemorrhoids on 
examination was rendered.

The December 1995 VA examination report reflects that the 
veteran reported that, once in a while, he has itching and 
burning hemorrhoids.  He reported use of Preparation-H for 
relief, as it is infrequent and not a major complaint.  
Rectal examination revealed a few internal hemorrhoids, which 
were not bleeding and showed no evidence of irritation.  
Hemoglobin was 16, without evidence of bleeding.  The 
examiner rendered a diagnosis of internal hemorrhoids.

The January 2001 examination report reflects that the veteran 
reported blood in his stools during the prior three weeks and 
that prescribed suppositories had not provided relief.  
Physical examination revealed noted flare-up of hemorrhoids 
around the anal area.  There were external thrombosed 
hemorrhoids, which have increased erythema of the skin 
tissue.  Internally, was a questionable hemorrhoid palpable 
at 3:00.  Hemoccult was slightly positive.  Hemoglobin was 
16.  Clinical tests revealed normal laboratory results, with 
no evidence of anemia.  The examiner rendered a diagnosis of 
external hemorrhoids, with noted hemorrhoidal thrombosis and 
flare-up, and noted palpable internal hemorrhoid.

April 2001 and May 2001 VA treatment notes reflect the 
veteran reported seeing bright red blood on his stools.

Analysis.

The legal standard for evaluating disabilities is set forth 
above and is incorporated here by reference.  The rating 
criteria provide that mild or moderate hemorrhoid symptoms 
are rated non-compensable.  38 C.F.R. § 4.114, DC 7336 
(2003).  External or internal hemorrhoids, which are large or 
thrombotic, irreducible, with excessive redundant tissue, and 
which evidence frequent recurrence, allow a compensable 10 
percent evaluation.  Id.  External or internal hemorrhoids, 
with persistent bleeding and with secondary anemia, or with 
fissures, allows an evaluation of 20 percent.  Id.  

The Board finds that, for the period prior to January 4, 
2001, the veteran's evaluation was appropriately non-
compensable.  The medical evidence clearly shows that the 
veteran's hemorrhoids did not more nearly approximate large 
or thrombotic, but manifested mild symptoms.  The 1992 
examination noted no evidence of hemorrhoids, and the 1995 
examination noted only a few internal hemorrhoids, which were 
not bleeding.  Further, at the 1995 examination, the veteran 
reported that he did not deem his hemorrhoids to be a major 
item, as his occasional episodes were treated with over-the-
counter medication.  Thus, he was appropriately rated non-
compensable for that period.  38 C.F.R. §§ 4.3, 4.7, 4.114, 
DC 7336 (2003).  A higher compensable evaluation for this 
period is not warranted, as there is no medical evidence to 
show that the veteran manifested irreducible large or 
thrombotic hemorrhoids, with excessive tissue, prior to 
January 4, 2001.  Id.

The medical evidence shows the veteran's disability to have 
changed at the January 4, 2001, examination.  He reported 
that prescribed suppositories did not provide relief, and the 
examiner noted external, thrombotic hemorrhoids.  Although 
the examiner described the hemorrhoidal tissue as being edema 
rather than redundant, the Board deems the veteran to have 
more nearly approximated the criteria for a compensable 
evaluation of 10 percent.  Id.  A higher evaluation of 20 
percent is not warranted, as the medical evidence does not 
show the veteran's bleeding to be accompanied with anemia or 
fissures. Id.


ORDER

An initial evaluation in excess of 10 percent for chronic low 
back strain with early degenerative changes, for the period 
prior to September 26, 2003, is denied.

Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome is denied. 

Entitlement to an initial compensable evaluation for 
sinusitis, with deviated nasal septum and history of allergic 
rhinitis, for the period February 1, 1992, to July 12, 2001, 
is denied.

Entitlement to a compensable evaluation of 10 percent for 
sinusitis, with deviated nasal septum and history of allergic 
rhinitis, status post-septoplasty, for the period beginning 
on July 13, 2001, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for irritable colon syndrome, or ulcerative colon syndrome, 
and hiatal hernia with chest pain is denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids prior to January 4, 2001, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids, for the period beginning on January 4, 2001, 
is denied.

REMAND

As set forth above, the rating criteria for disc pathology 
changed, effective September 26, 2003, and the veteran has 
not been notified of these changes.  Further, in light of 
these changes, and out of an abundance of caution, the RO 
should provide the veteran additional VCAA notice as concerns 
the current rating period which began on September 26, 2003.

Accordingly, the issue is REMANDED to the RO for the 
following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  After the above is complete, the RO 
shall obtain any treatment records 
related to the veteran's low back 
disorder generated since the last SSOC 
and associate them with the claim file.

3.  After the above is complete, the RO 
shall arrange for an appropriate 
examination to determine the current 
severity of the veteran's low back 
disorder.  All indicated tests should be 
performed.  Please ensure the claim file 
is provided to the examiner(s). 

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  Review 
of current back complaints and findings 
for the period beginning September 26, 
2003, should be undertaken giving 
consideration to the new spine rating 
criteria.  The RO shall determine whether 
prior or current rating criteria are more 
favorable to the veteran or neutral.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



